       Case 1:18-cv-06965-JGK Document 116 Filed 06/23/20 Page 1 of 14




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK

                                               No. 1:18-CV-06965-JGK
 IN RE HELIOS AND MATHESON
 ANALYTICS, INC. SECURITIES                    CLASS ACTION
 LITIGATION

   REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF MOTION FOR
          LIMITED RELIEF FROM THE PSLRA DISCOVERY STAY



Dated: June 23, 2020


                              LEVI & KORSINSKY, LLP

 Shannon L. Hopkins (SH-1887)
  shopkins@zlk.com
 Gregory M. Potrepka (GP-1275)
  gpotrepka@zlk.com
 Andrew W. Rocco (admitted Pro Hac Vice)
  arocco@zlk.com
 1111 Summer Street, Suite 403
 Stamford, CT 06905
 Telephone: (203) 992-4523
 Facsimile: (212) 363-7171


                 Counsel for Lead Plaintiff and Lead Counsel for the Class
        Case 1:18-cv-06965-JGK Document 116 Filed 06/23/20 Page 2 of 14




                                                TABLE OF CONTENTS

I.     INTRODUCTION .............................................................................................................. 1

II.    FACTUAL DEVELOPMENTS ......................................................................................... 2

III.   ARGUMENT ...................................................................................................................... 6

       A.        The Artificial Distinction Between “Books and Records” and Discovery is
                 Irrelevant ................................................................................................................. 6

       B.        The Trustee Complaint Amplifies Lead Plaintiff’s Showing of Undue
                 Prejudice ................................................................................................................. 7

                 1.         Lead Plaintiff Is Clearly Disadvantaged ..................................................... 7

                 2.         The Trustee Is Procedurally Advancing Past Lead Plaintiff....................... 8

                 3.         Partial Relief from the Stay Does Not Offend Congress’ Intent ................ 8

IV.    CONCLUSION ................................................................................................................... 9




                                                                   ii
          Case 1:18-cv-06965-JGK Document 116 Filed 06/23/20 Page 3 of 14




                                           TABLE OF AUTHORITIES

Cases

Friedman v. Quest Energy Partner LP,
      2009 U.S. Dist. LEXIS 117050 (W.D. Okla. Dec. 15, 2009) ............................................. 8

Gruber v. Gilbertson,
      2017 U.S. Dist. LEXIS 142746 (S.D.N.Y. Sept. 5, 2017) .................................................. 7

In re Delphi Corp. Sec., Derivative & “ERISA” Litig.,
       2007 U.S. Dist. LEXIS 10408 (E.D. Mich. 2007) .......................................................... 2, 7

In re LaBranche Sec. Litig.,
        333 F. Supp. 2d 178 (S.D.N.Y. 2004)................................................................................. 9

In re Petrobras Sec. Litig.,
        2015 U.S. Dist. LEXIS 51451 (S.D.N.Y. Apr. 13, 2015)................................................... 8

In re Refco, Inc. Sec. Litig.,
        2006 U.S. Dist. LEXIS 55639 (S.D.N.Y. Aug. 8, 2006) .................................................... 8

In re Worldcom Sec. Litig.,
       234 F. Supp. 2d 301 (S.D.N.Y. 2002)................................................................................. 7

Turocy v. El Pollo Loco,
       2017 U.S. Dist. LEXIS 71662 (C.D. Cal. May 10, 2017) .............................................. 6, 8




                                                             iii
            Case 1:18-cv-06965-JGK Document 116 Filed 06/23/20 Page 4 of 14




           Defendants’ opposition to Lead Plaintiff’s motion fundamentally misunderstands the mo-

tion. See Dkt. 111; Dkt. 113 (“Opposition”). 1 Lead Plaintiff seeks limited relief to seek relief from

the Bankruptcy court in order to obtain a discrete and particularized set of documents that would

return the securities and derivative actions to equal footing (so that neither is unduly prejudiced),

while respecting the purpose of the PSLRA. The Motion should be granted.

           I.       INTRODUCTION

           The Motion, as filed, sought an order allowing discovery from Defendants or, alternatively,

to “file a motion” in the Bankruptcy court to “obtain partial relief from the bankruptcy stay.” Dkt.

No. 109 at 2. Lead Plaintiff was careful not to formally seek documents from the Trustee without

first obtaining relief from this Court, so that Lead Plaintiff could then file a motion in the Bank-

ruptcy court for relief from the stay imposed under 11 U.S.C. §362(a). At the time, Lead Plaintiff

had reason to believe Defendants had provided documents to the Trustee and saw no indication

that production was complete. Defendants have since represented they “never provided documents

to the Trustee.” Opposition at 1. 2 Lead Plaintiff accepts this representation. 3 However, Defendants’

statement that “Plaintiffs seek discovery that does not exist” (Opposition at 1), is false and does

not resolve this Motion because Lead Plaintiff cannot petition the Bankruptcy court until the

PSLRA stay is lifted. The Trustee is unequivocally in possession of non-public documents that it




1
    All defined terms shall have the same meaning ascribed to them in Lead Plaintiff’s opening Memorandum of Law

in Support of Motion (the “Motion”) for Limited Relief from the PSLRA Discovery Stay. Dkt. No. 110. As used

herein, “Defendants” means the Individual Defendants.
2
    Unless otherwise noted, all emphasis is added and internal citations are omitted.
3
    Lead Plaintiff is filing herewith an amended proposed order. See Hopkins Decl. at Ex. 1.


                                                            1
            Case 1:18-cv-06965-JGK Document 116 Filed 06/23/20 Page 5 of 14




relied on in filing a complaint against Defendants. See Declaration of Shannon L. Hopkins (“Hop-

kins Decl.”) at Ex. 2 (“Trustee Complaint”); see also Nisselson v. Farnsworth et. al. Case No.

1:20-ap-1182-smb, (the “Adversarial Proceeding”). Regardless of the label applied to the non-

public documents, whether it be discovery or “books and records,” the Trustee was in possession

of relevant internal emails, board-level documents, and projections. See Section II, infra. Thus, the

PSLRA stay is circumventing Congress’ intent—it is hampering Lead Plaintiff in a straightforward

fraud case.

            The Opposition focuses solely on Defendants’ documents and says nothing on Lead Plain-

tiff’s request to petition the Bankruptcy court. Defendants ignore that lifting the PSLRA stay is a

necessary precondition to a motion to lift the stay in place in the Bankruptcy Action. 4 Since the

Motion was filed, significant developments occurred confirming: (1) the Trustee possesses non-

public documents relevant to and substantiating Lead Plaintiff’s allegations; (2) Lead Plaintiff is

at a clear informational disadvantage vis-à-vis the Trustee, who filed a 68-page pleading based on

non-public documents; (3) Defendants have not disputed settlement discussions are ongoing; and

(4) Lead Plaintiff and the Trustee are competing over the same limited insurance.

      II.      FACTUAL DEVELOPMENTS

            On June 2, 2020, after filing the Motion, Lead Plaintiff informally requested that the Trus-

tee, Reid Collins (the Trustee’s litigation counsel), and Defendants’ counsel produce all discovery

related to the derivative claims. The Trustee responded on June 3, 2020, refusing to produce the




4
    In re Delphi Corp. Sec., Derivative & “ERISA” Litig., 2007 U.S. Dist. LEXIS 10408, at *7 n.8 (E.D. Mich. 2007)

(bankruptcy court “directed Lead Plaintiffs to first seek relief from the PSLRA” and after “they could then return to

the Bankruptcy Court and renew their motion to lift the bankruptcy stay.”).


                                                         2
        Case 1:18-cv-06965-JGK Document 116 Filed 06/23/20 Page 6 of 14




non-public documents obtained from Helios stating “[t]he trustee has relied on the books and rec-

ords of the Debtors’ estates in asserting his claims.” See Dkt. No. 112-1.

       On June 5, 2020, the Trustee filed the Trustee Complaint citing a trove of undisclosed

evidence:

            Trustee Complaint (Ex. 2)                            TAC (Dkt. No. 92)
                                        Overuse/Profitability
 •   By November 2017, VP of Analytics Kiran • Farnsworth: “So it is a very sustainable
     Srinivas emailed Farnsworth and Lowe             model. That’s, that’s not our issue at all.”
     highlighting issues from frequent Mov-           ¶258 (11/24/2017).
     iePass users stressing that those on Wall • Farnsworth: “And we’re, we’re thrilled be-
     Street “NEED TO KNOW how the future              cause MoviePass within the next sixty
     will offset the current losses.” ¶46.            days should be self-sufficient on its own....
 •   Throughout the Q12018, Srinivas worked           Ya, like self-sufficient where you are not
     closely with Lowe, Benson and Farnsworth         going through cash flow.” ¶272
     and kept them informed of all concerns,          (1/9/2018).
     continued to worry about losses created by • Farnsworth: “[t]he internal metrics are
     super users.... These officers collectively      tracking as planned which gives us con-
     decided “[t]he goal here is to reduce the        tinued confidence on our path of profita-
     % of heavy users as much as possible.”           bility.” ¶298 (4/4/2018)
     ¶49.                                         • Farnsworth: “We are thrilled with our cur-
 •   In February 2018, Lowe worried about             rent metrics in-house moving toward
     MoviePass spending, stating: “This is why        profitability, and we believe we will be
     we need for this coming weekend to gray          profitable by the end of the year....” ¶312
     out Titles or theaters to save money” and        (4/6/2018).
     proceeded to dictate a plan for manipulat- • Lowe: “They [the people who see a lot of
     ing members’ service. ¶¶53-4.                    movies] become more valuable to us.”
 •   In April 2018 Lowe and Farnsworth circu-         ¶317 (4/12/2018).
     lated internally a draft letter that would • Farnsworth: “We are not changing our
     falsely tell a frequent user that their ac-      guidance on 5 million subscribers by the
     count had been flagged for suspicious ac-        end of this year, which should make us
     tivity or potential fraud. ¶¶55-6.               profitable/cash flow-positive according to
                                                      our business model.” ¶334 (5/9/2018).




                                                 3
       Case 1:18-cv-06965-JGK Document 116 Filed 06/23/20 Page 7 of 14




                                   Losses/Ability to Survive
•   In February 2018, Srinivas worried ticket • Farnsworth: “I assure you that capital is
    spending would eclipse “$1.0-$1.1b at            not an issue. I’m sitting on hundreds of
    current trajectory.” He warned Lowe,             millions of dollars of dry powder…This is
    Farnsworth and Benson, “we need to be            a unicorn company.” ¶327 (4/17/2018).
    careful here? I don’t have a good answer • Farnsworth: “I’m not worried about the
    how to guide here.” ¶48.                         cash burn at all.” ¶332 (5/8/2018).
•   On April 2, 2018, Benson forecasted Mov- • Farnsworth: “We’ve got 17 months’ worth
    iePass’ projected cash losses from May           of cash without further raises of capital.”
    2018 through March 2019 to be $576 mil-          ¶336 (5/13/2018).
    lion. Benson then reported that Farnsworth • Lowe: “the company’s financial troubles
    asked Benson, Lowe and Puri to “revisit”         have been exaggerated.” ¶349 (5/16/18).
    the model’s projections. Benson also ex- • Farnsworth: “The money side is the least
    plained: “Ted felt our neg cash for 2018         of our worries.” ¶351 (6/12/2018).
    was closer to $40M[]-[]$50M NOT $116M
    (see Q4 2018).” Hours later, Benson
    changed the forecast to $235,099,537,
    making approximately $340 million dis-
    appear in a matter of hours. ¶¶64-5.
                            The “Big Three” Theatre Companies
• Another MoviePass employee stated in an • SEC filing falsely warning: “MoviePass
  email, “The common theme at every meet-         may not gain acceptance from large na-
  ing and call is that the big three exhibitors   tional    exhibitors     (movie     theater
  do not want the studios working with            chains)….” ¶253 (throughout the Class
  MoviePass[.]” The email was forwarded to        Period).
  Farnsworth and Lowe stating: “re: big
  three, gentlemen, I am getting this from all
  sides.” ¶80.
                                      “Data” Capabilities
• In late 2017 Lowe and Farnsworth were • Farnsworth: “It’s about the data.” ¶232
  told that Helios received interest from Fox     (10/13/2017).
  for data services. The email noted that data • Lowe: “It’s all about technology and data
  was not MoviePass’ “strong suit” and there      behind your retail business, uh, to drive
  was “an inherent tension in what they           more profit and more growth.” ¶238
  want and what we have.” ¶90.                    (10/16/2017).
• In February and March 2018, Lowe re- • Farnsworth: “More subscribers mean
  ceived financial projections. The financial     more data. Together, I believe HMNY and
  model projected data licensing revenues at      MoviePass can offer important analytics
  $16 million in 2018, growing to $40 mil-        to movie studios and exhibitors….” ¶240
  lion by 2021. Despite this already unrealis-    (10/24/2017).
  tic and rosy view of MP’s revenues, Lowe • Farnsworth: “We have a real opportunity
  did not like the projections and instructed     here to use data to inform the movie busi-
  Puri and Srinivas to hype up MP’s finan-        ness about their audiences and, more im-
  cial model even more to hit certain             portantly, to deliver real intelligence on
                                                  what works and what doesn’t.” ¶301

                                               4
        Case 1:18-cv-06965-JGK Document 116 Filed 06/23/20 Page 8 of 14




     EBITDA targets. Per Lowe’s direct in-           (2/26/2018).
     struction, the new financial model pro- • Farnsworth: “[w]e think there’s a lot of
     jected dramatically lower losses, based on      money to be made per subscriber.” ¶310
     Srinivas and Puri “ramping up other rev-        (3/27/2018).
     enues meaningfully.” Those “other reve-
     nues” included data licensing. This new
     and improved model laughably projected
     MoviePass would make $125-$130 million
     from data licensing in 2019, rising to $524
     million from data licensing in 2021. Srini-
     vas later stated the obvious to Lowe and
     Puri: “My personal opinion is our num-
     bers are TOO HIGH.” ¶¶94-5.
 •   It was not until April 30, 2018 that MP fi-
     nally hired a Chief Data Officer, Ed Vin-
     cent, who noticed immediately that MP
     did not have monetizable data about its
     users. ¶96.
                                   Internal Controls/Scienter
 •   HM’s oversight procedures were severely • The Company’s goodwill impairments, re-
     deficient or nonexistent. Helios’ account-      statement of revenue and liabilities, admis-
     ing firm observed material weaknesses,          sions of materially false statements in fi-
     including issues with the approval of eq-       nancial reports related to MoviePass, ad-
     uity and debt transactions, material errors     missions of material weaknesses in manag-
     in all important accounts, no process to        ing subscriber accounts and financial re-
     capture and record contracts’ effects on        porting, and inability to file an annual re-
     the financial statements, and an insuffi-       port for 2018 or a quarterly report for 2019
     cient accounting department. ¶119.              supports a strong inference of scienter.
                                                     ¶¶467.
                                      Recklessness/Scienter
 •   Farnsworth was known by those in charge • Defendants Lowe and Farnsworth dreamed
     of MP’s and HM’s finances, including            of breaking into the movie production busi-
     Benson, as a reckless spender, and he used      ness and being major players in Hollywood
     HM’s resources for a host of unreasonable       and were motivated during the Class Pe-
     and unmerited perks. In October 2017,           riod to use proceeds from public offerings
     Benson noted in an email that Farns-            and Helios common stock to fund personal
     worth’s comingling of business and large        projects that were ancillary to subscription-
     personal expenses would “cause us to be         based revenue and data-related revenue
     written up for lack of internal controls.”      touted to investors. ¶514-24.
     ¶106.

       After filing the Trustee Complaint, the Trustee dismissed the Federal Derivative Action.

As such, the Trustee is no longer subject to this Court’s stay order and has initiated derivative

claims based on non-public documents—effectively leap-frogging Lead Plaintiff.

                                                5
             Case 1:18-cv-06965-JGK Document 116 Filed 06/23/20 Page 9 of 14




      III.      ARGUMENT

             Defendants first argue the Trustee is not in possession of discovery. Whatever Defendants

choose to call such documents, the Trustee Complaint clearly relied on non-public information.

Defendants then attack each of Lead Plaintiff’s prejudice arguments asking the Court to consider

them individually. However, when considering Lead Plaintiff’s undue prejudice arguments holis-

tically, courts in this Circuit and across the country have lifted the PSLRA stay for such limited

purposes. Defendants failed to cite a single analogous counterexample.

                A. The Artificial Distinction Between “Books and Records” and Discovery is Ir-
                   relevant

             Defendants argue that the Trustee has not received discovery and therefore “there are no

such documents” to be obtained. Opp. at 5. Whether the Trustee received the documents through

formal discovery procedures is irrelevant. The Trustee is in possession of and “has access to all of

the estate’s legal property, which includes the Company’s books and records” (Opposition at 5),

and Lead Plaintiff has demonstrated, above, that these books and records include, inter alia: (1)

emails to Defendants; (2) board-level documents; and (3) financial projections. The artificial dis-

tinction is irrelevant because what the Trustee considers books and records would constitute dis-

covery to the Lead Plaintiff, and Defendants cite no authority to the contrary. See Turocy v. El

Pollo Loco, 2017 U.S. Dist. LEXIS 71662, at *7 (C.D. Cal. May 10, 2017) (granting motion to lift

stay to allow class plaintiff to receive §220 “books and records” material available in parallel de-

rivative action). 5

             The Trustee Complaint’s allegations relate directly to Defendants’ false statements. Lead

Plaintiff requests relief from the PSLRA stay to file a motion in the Bankruptcy Action to obtain



5
    Title 8, §220 of the Delaware Code allows for production of “books and records.”


                                                           6
           Case 1:18-cv-06965-JGK Document 116 Filed 06/23/20 Page 10 of 14




the same documents the Trustee and/or his counsel reviewed, considered, or relied on in drafting

the Trustee Complaint. See Ex. 1. By specifying the applicable documents, Lead Plaintiff’s request

is sufficiently “particularized.” See In re Worldcom Sec. Litig., 234 F. Supp. 2d 301, 306 (S.D.N.Y.

2002) (request particularized where it involves “a clearly defined universe of documents”).

               B. The Trustee Complaint Amplifies Lead Plaintiff’s Showing of Undue Preju-
                  dice

                    1. Lead Plaintiff Is Clearly Disadvantaged

           Defendants assert Lead Plaintiff’s prejudice argument is “speculative” because they “have

not produced any documents to the Trustee.” Opp. at 7. As evidenced above, the Trustee possesses

and relied on non-public documents, putting plaintiffs at an informational disadvantage. Defend-

ants also argue this situation is “no different than when a plaintiff litigates against any party with

access to its own documents.” Id. This case is anything but typical. 6 Helios is in chapter 7 liqui-

dation. The “party” with access to “its own” documents (i.e., the Trustee), was formerly a nominal

co-defendant with these Defendants in the Federal Derivative Action and now asserts claims

against them for overlapping insurance coverage, in competition with Lead Plaintiff. Defendants

do not dispute they are exploring settlement with the Trustee, nor that the Trustee’s claim ($187

million) far exceeds Defendants’ policy limits. 7 See In re Delphi Corp., 2007 U.S. Dist. LEXIS


6
    Gruber v. Gilbertson, cited throughout the Opposition, is inapposite. 2017 U.S. Dist. LEXIS 142746 (S.D.N.Y. Sept.

5, 2017). There, plaintiffs’ main goal was to preserve discovery, not level the playing field with a competing litigation.

Further, Gruber notes certain circumstances, present here, that would constitute undue prejudice including: (1) infor-

mation disadvantage vis-à-vis competing litigants; and (2) settlement negotiations in competing actions. Id. at *7-8

(“Plaintiffs do not face any risk that would put them at a disadvantage to other civil litigants.”)
7
    Defendants’ cases all are distinguishable. See In re Refco, Inc. Sec. Litig., 2006 U.S. Dist. LEXIS 55639 at *5-6

(S.D.N.Y. Aug. 8, 2006) (plaintiff had already settled with one defendant which “undercut” the “prejudice of the



                                                            7
         Case 1:18-cv-06965-JGK Document 116 Filed 06/23/20 Page 11 of 14




10408, at *24-25 (without access to documents available to “interested parties in the [] bankruptcy

action, Plaintiffs would be unfairly disadvantaged”). It is also disingenuous for Defendants to ar-

gue that competition between derivative and class claims is common. Even when it does occur, it

is uncommon that the derivative action has access to documents withheld from the class action.

See generally, El Pollo Loco, 2017 U.S. Dist. LEXIS 71662.

                  2. The Trustee Is Procedurally Advancing Past Lead Plaintiff

         Defendants argue because no “discovery” has yet occurred, the Trustee has not advanced

past Lead Plaintiff procedurally. The Trustee: (1) now possesses the most important collection of

non-public documents that would have been relevant to either the securities action or the Federal

Derivative Action; (2) reviewed, considered, and drafted the Trustee Complaint relying on such

documents; (3) is no longer subject to this Court’s case management stay; and (4) is leveraging

those documents to exact the remaining D&O insurance proceeds. Regardless of whether the Trus-

tee violated any prior order, it is undeniable the Trustee has procedurally surpassed Lead Plaintiff.

                  3. Partial Relief from the Stay Does Not Offend Congress’ Intent

         Defendants half-heartedly argue that Lead Plaintiff’s claims are “frivolous” or that the

PSLRA stay is meant to “deter excessive settlements and serial amendments.” Opp. at 2. Lead

Plaintiff has thoroughly investigated its claims. The merit of Lead Plaintiff’s claims have been

confirmed by: (1) the fact the Trustee decided to bring derivative claims against the same Defend-

ants based on internal documents; and (2) the allegations contained in the Trustee Complaint that

directly support Lead Plaintiff’s claims. Thus, PSLRA is working directly contrary to Congress’



stay”); In re Petrobras Sec. Litig., 2015 U.S. Dist. LEXIS 51451, at *6-7 (S.D.N.Y. Apr. 13, 2015) (where defendant

not in bankruptcy, no risk plaintiff “will be left to pursue its actions against defendants who no longer have anything”);

Friedman v. Quest Energy Partner LP, 2009 U.S. Dist. LEXIS 117050, at *11 (W.D. Okla. Dec. 15, 2009) (same).


                                                            8
          Case 1:18-cv-06965-JGK Document 116 Filed 06/23/20 Page 12 of 14




stated purpose and should be lifted to prevent undue prejudice to Lead Plaintiff. In re LaBranche

Sec. Litig., 333 F. Supp. 2d 178, 183 (S.D.N.Y. 2004) (lifting the discovery stay, in part, because

“the SEC...[is] continuing to investigate the precise schemes alleged by Lead Plaintiffs in the Com-

plaint”).

    IV.      CONCLUSION

          Wherefore, Lead Plaintiff respectfully requests that the Court lift the PSLRA discovery

stay so that Lead Plaintiff can apply to the Bankruptcy court for stay relief.

DATED: June 23, 2020                          Respectfully submitted,

                                              LEVI & KORSINSKY, LLP
                                              By: /s/ Shannon L. Hopkins
                                                   Shannon L. Hopkins (SH-1887)
                                                     shopkins@zlk.com
                                                   Gregory M. Potrepka (GP-1275)
                                                     gpotrepka@zlk.com
                                                   Andrew W. Rocco (admitted Pro Hac Vice)
                                                     arocco@zlk.com
                                                   1111 Summer Street, Suite 403
                                                   Stamford, CT 06905
                                                   Telephone: (203) 992-4523
                                                   Facsimile: (212) 363-7171

                                                      Counsel for Lead Plaintiff and Lead Counsel
                                                      for the Class




                                                  9
       Case 1:18-cv-06965-JGK Document 116 Filed 06/23/20 Page 13 of 14




                              CERTIFICATE OF COMPLIANCE


       I, Shannon L. Hopkins, counsel for Lead Plaintiff, the Helios and Matheson Investor

Group, hereby certify on this 23rd day of June, 2020, that according to the word count feature of

the word processing program used to prepare this brief, this brief contains 2,796 words (exclusive

of the cover page, certificate of compliance, certificate of service, table of contents, table of au-

thorities, and signature blocks) and complies with Local Civil Rule 11.1 of the Southern District

of New York, as well as with Individual Practice Rule 2.D of the Honorable John G. Koeltl.

                                                   /s/ Shannon L. Hopkins
                                                   Shannon L. Hopkins




                                                 10
       Case 1:18-cv-06965-JGK Document 116 Filed 06/23/20 Page 14 of 14




                                CERTIFICATE OF SERVICE


       I, Shannon L. Hopkins, hereby certify that this document was filed through the CM/ECF

system and will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing (NEF) on this 23rd day of June, 2020.

                                                   /s/ Shannon L. Hopkins
                                                   Shannon L. Hopkins




                                                11
